DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed December 10, 2021, is entered.  Applicant amended claims 1, 4, 7, 10 and 21, cancelled claim 12 and added claim 25.  Claims 1-11, 13 and 15-25 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251) and Tillotson et al. (U.S. Publication No. 2012/0150364).
With respect to claim 1, Examiner notes the statement “the photovoltaic diode array converts the monochromatic light to an electrical output” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the receiver.  Any receiver meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Pan teaches a single-junction photovoltaic diode comprising a III-V semiconductor material.  Figure 1 and Paragraph 32.
Pan is silent as to whether the photovoltaic diode is disposed within an array, as required by the claimed invention.

It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Pan with Wanlass is the use of a known technique to improve a similar device in the same way.  Both Pan and Wanlass teach III-V semiconductor photovoltaic diodes.  Wanlass teaches such a diode is disposed within an array with a plurality of diodes and interconnected in series therewith.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Pan such that the single junction diode is disposed within an array because Wanlass teaches this to be an effective power collecting arrangement for such a diode, meaning the modification has a reasonable expectation of success.
Modified Pan is silent as to the presence of a laser to provide monochromatic light.
However, Tillotson, which deals with solar-powered unmanned vehicles, teaches the solar receiver of an unmanned vehicle is paired with a beam source, such as a laser, to provide monochromatic light tuned to substantially match the bandgap of the solar receiver, wherein the efficiency of the light to electricity conversion is maximized.  Paragraph 19.  The disclosure that the laser is tuned to substantially match the bandgap is interpreted to teach above bandgap light within the scope of the claimed invention.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to combine the photovoltaic diode array taught 
To summarize, Pan, Wanlass and Tillotson, as combined above, teach the single junction III-V semiconductor photovoltaic diode array on an optically transparent substrate is paired with a laser providing monochromatic light to illuminate the diode array to maximize photoelectric conversion efficiency.
Finally, Wanlass teaches, as seen in Figure 7, that light is incident on the diode array through the optically transparent substrate.  Figure 7.
With respect to claims 8 and 9, modified Pan teaches the optically transparent substrate comprises sapphire or glass.  Wanlass, Paragraph 44.
With respect to claim 13, modified Pan is explicitly silent as to whether the plurality comprises at least one hundred diodes connected in series.
However, as per the MPEP, the duplication of parts has no patentable significance unless a new or unexpected result is produced.  MPEP 2144.04(VI)(B) (internal citation omitted).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that incorporating additional serially-connected photovoltaic diodes, such that the amount is at least one hundred diodes, because doing so does not obtain a new or unexpected result – the diodes perform the same light to electricity conversion function.
With respect to claim 15, modified Pan teaches a single junction III-V semiconductor photovoltaic diode.  Pan, Figure 1 and Paragraph 32.
Examiner also notes monochromatic light having a wavelength of 808 nm corresponds to a band gap of approximately 1.53 eV.

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the monochromatic light from the laser comprises 808 nm wavelength laser light when the band gap of the III-V semiconductor is selected to be approximately 1.53 eV, wherein the two are paired to maximize the efficiency of the photovoltaic conversion to electricity.
With respect to claims 16 and 19, Examiner notes the statement “that most efficiently convert non-uniform illumination by the monochromatic light to electricity” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the III-V semiconductor photovoltaic diode array of the receiver.  Any III-V semiconductor photovoltaic diode array meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Modified Pan teaches the photovoltaic diode array comprises a plurality of series and parallel diode circuit.  Wanlass, Paragraphs 106, 107 and 111.
With respect to claims 17 and 18, Examiner notes the statements “wherein the plurality of diodes connected in series generate a voltage greater than 2V” and “wherein the plurality of diodes connected in series generate a voltage greater than 1000 V” are statements of intended use that do not further limit the claimed invention.  The cited statements recite a function performed by the receiver.  Any receiver meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.

With respect to claim 20, modified Pan is explicitly silent as to the thickness of the photovoltaic diode array being less than 10 microns.
However, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).
In this case, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the photovoltaic diode array performs a light to electricity conversion function independent of its specific thickness.
(3)
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251) and Tillotson et al. (U.S. Publication No. 2012/0150364), as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Yoshikawa et al. (U.S. Publication No. 2017/0200841).
With respect to claims 2, 3, 4, 5 and 6, modified Pan teaches the III-V semiconductor photovoltaic diodes but is explicitly silent as to whether the diode meets the requirements of claims 4, 5 and 6.
However, Yoshikawa, which deals with Group III-V semiconductor photovoltaic diodes, teaches a device comprising an n-type window layer on the substrate, an undoped i-type absorber 
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Pan with Yoshikawa is the simple substitution of one known element for another to obtain predictable results.  Modified Pan teaches the receiver comprises III-V semiconductor photovoltaic diode.  Yoshikawa teaches an effective III-V semiconductor photovoltaic diode.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a diode having Yoshikawa’s structure in place of modified Pan’s because Yoshikawa teaches this to be an effective III-V semiconductor photovoltaic device, meaning the modification has a reasonable expectation of success.
With respect to claim 7, Pan, Wanlass, Tillotson and Yoshikawa, as combined above, further teach the III-V semiconductor photovoltaic diode comprises a p-type window layer (7) on a substrate, an i-type absorber layer (5) on the p-type window layer (7) and an n-type layer (4) on the i-type absorber layer.  Yoshikawa, Figure 1 and Paragraphs 39, 49 and 65.
(5)
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251) and Tillotson et al. (U.S. Publication No. 2012/0150364), as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Yao (U.S. Publication No. 2018/0254356).
With respect to claims 10 and 11, modified Pan is silent as to whether the substrate is adhered to the array by an optically transparent polymer.

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adhere a diamond substrate to the diode array in place of the growth substrate taught by modified Pan because Yao teaches the diamond substrate has high thermal conductivity.
(6)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251) and Tillotson et al. (U.S. Publication No. 2012/0150364), as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Haigh et al. (U.S. Patent No. 6,265,653).
With respect to claim 21, Examiner notes the statement “that homogenizes the monochromatic light to uniformly illuminate the photovoltaic diode array through an optically transparent substrate” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the diffuser.  Any diffuser meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Modified Pan is silent as to the presence of a diffuser comprising a scattering structure.
However, Haigh, which deals with photovoltaic devices, teaches the laser energy source of the system is passed through an optical harmonizer to convert the laser beam to a uniform, flat top beam profile prior to being incident on the photovoltaic array, wherein the optical 
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate the optical harmonizer taught by Haigh into modified Wanlass’s system because Haigh teaches doing so converts the laser beam to a uniform, flat top beam profile which allows for uniform illumination of the array.
(7)
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251) and Tillotson et al. (U.S. Publication No. 2012/0150364), as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Nakagawa et al. (U.S. Publication No. 2001/023702).
With respect to claims 22, 23 and 24, modified Pan is silent as to whether a bypass diode is wired to shunt current around at least one of the photovoltaic diodes.
However, Nakagawa, which deals with photovoltaic arrays, teaches a bypass diode is wired to shunt current around at least one of the diodes of the array, wherein the diodes are connected in series to form a folded series diode loop and the diode is wired in parallel across an open end of the loop.  Figure 5 and Paragraph 68.  Nakagawa also teaches the diode is shielded from light by a mask, which meets the requirement of an opaque blocking layer to block light from illuminated the bypass diode.  Paragraph 68.  Finally, Nakagawa teaches the bypass diode is used to reduce the influence of a partial shade state on the solar cell.  Paragraph 6.

(8)
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251) and Tillotson et al. (U.S. Publication No. 2012/0150364), as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Minami e al. (U.S. Publication No. 2014/0176179).
With respect to claim 25, modified Pan is silent as to the presence of a light distribution plate.
However, Minami, which deals with solar radiation devices, teaches a solar radiation device comprises a light distribution plate (Figures 1 and 3) having an edge and a length disposed beneath a solar receiver (B), wherein the plate is edge-illuminated by a light source, input couples the light source, transports the input-coupled light down its length by total internal reflection, and scatters at least a portion of the input-coupled light to the solar receiver.  Figures 1 and 3 and Paragraphs 44, 51, 56, 58, 59 and 62.  Minami teaches the plate is used to simulate irradiation of the solar receiver.  Paragraph 1.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include Minami’s light distribution plate into Pan’s system because Minami teaches doing so simulates irradiation, meaning the plate could be used to test the efficiency of modified Pan’s system in a controlled setting.
Furthermore, when the plate is used to test modified Pan’s system, as explained above, the light source would be modified Pan’s monochromatic light source and the plate would be disposed on a bottom surface of the optically transparent substrate, whether directly or indirectly, such that the light is input through the substrate because modified Pan teaches this is the light incident side of the system.
(9)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.
	Regarding Applicant’s argument traversing the rejection of claim 21, Examiner notes the claimed invention does not require a specific structural arrangement, such as the integration discussed in the arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759